 
Exhibit 10.3
     
For Internal Use:
 
Grant Control #:  ______



FORM OF EXECUTIVE RESTRICTED STOCK AGREEMENT


(NET SALES)


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective as of
September 10, 2007 (the “Grant Date”), between CYBERONICS, INC., a Delaware
corporation (the “Company”), and [NAME] (the “Executive”).
 
1.           Award.  Pursuant to the CYBERONICS, INC. AMENDED AND RESTATED NEW
EMPLOYEE EQUITY INCENTIVE PLAN (the “Plan”), as of the Grant Date, [Number]
shares (the “Restricted Shares”) of the Company’s common stock shall be issued
as hereinafter provided in the Executive’s name subject to certain restrictions
thereon.  The Executive hereby acknowledges receipt of a copy of the Plan and
the Prospectus relating thereto pursuant to the Securities Act of 1933, and
agrees that this award of Restricted Shares shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof.  All dividends and other distributions on a
Restricted Share shall be subject to the same Forfeiture Restrictions (as
hereinafter defined) as are applicable to such Restricted Share.
 
2.           Restricted Shares.  The Executive hereby accepts the Restricted
Shares when issued and agrees with respect thereto as follows:
 
(a)           Forfeiture Restrictions.  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Executive’s service relationship with the
Company (as provided in Section 5) for any reason other than as provided in
Section 2(b), the Executive shall, for no consideration, forfeit to the Company
all Restricted Shares then subject to the Forfeiture Restrictions.  The
prohibition against transfer and the Executive’s obligation to forfeit and
surrender the Restricted Shares to the Company upon the Executive’s termination
of service are herein referred to as the “Forfeiture Restrictions.”  The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.
 
(b)           Vesting/Lapse of Forfeiture Restrictions.  For a period of five
(5) years from the Grant Date, until the Restricted Shares are fully vested or
forfeited and subject to the satisfaction of the tax liability under Section 3
by the Executive, the Restricted Shares shall vest and the Forfeiture
Restrictions shall lapse on such vested shares upon the satisfaction of the
following condition as determined by the Company:
 


--------------------------------------------------------------------------------



The sum of four consecutive fiscal quarters of the Company’s net sales exceeds
the sum of the previous four consecutive fiscal quarters of the Company’s net
sales by [Target Amount], provided that the first quarter fiscal year 2008 is
the first quarter eligible for the comparison.
 
Notwithstanding the foregoing vesting schedule, the Forfeiture Restrictions
shall lapse in full as to all of the Restricted Shares on the earlier of (i) a
Change of Control (as defined in the Plan) or (ii) the termination of the
Executive’s service relationship with the Company due to the Executive’s death.
 
(c)           Certificates.  A certificate evidencing the Restricted Shares
shall be issued by the Company in the Executive’s name, pursuant to which the
Executive shall have all of the rights of a shareholder of the Company with
respect to the Restricted Shares, including, without limitation, voting rights
and the right to receive dividends (provided, however, that dividends paid in
shares of the Company’s stock shall be subject to the Forfeiture
Restrictions).  The Executive may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the stock until the Forfeiture Restrictions
with respect to such shares have expired, and a breach of the terms of this
Agreement shall cause a forfeiture of all then remaining Restricted Shares.  The
certificate shall contain an appropriate endorsement reflecting the Forfeiture
Restrictions.  The certificate shall be delivered upon issuance to the Secretary
of the Company or to such other depository as may be designated by the Committee
as a depository for safekeeping until the forfeiture of such Restricted Shares
occurs or the Forfeiture Restrictions lapse pursuant to the terms of the Plan
and this award.  On the date of this Agreement, the Executive shall, if required
by the Committee, deliver to the Company a stock power, endorsed in blank,
relating to the Restricted Shares.  Upon the lapse of the Forfeiture
Restrictions without forfeiture of the Restricted Shares, the Company shall
cause a new certificate or certificates to be issued without legend (except for
any legend required pursuant to applicable securities laws or any other
agreement to which the Executive is a party) in the name of the Executive in
exchange for the certificate evidencing the Restricted Shares.
 
(d)           Corporate Acts.  The existence of the Restricted Shares shall not
affect in any way the right or power of the Board of Directors of the Company or
the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.  The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.
 

2

--------------------------------------------------------------------------------



3.           Withholding of Tax.  To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income to the Executive for federal or state income tax purposes,
the Executive is responsible for taxes due from Executive on such compensation
income. Executive agrees to remit estimated taxes to the Company prior to and as
a condition of the receipt of the Restricted Shares or the lapse of any
Forfeiture Rights becoming effective.  In the event that the estimated taxes are
insufficient to satisfy the taxes actually due from Executive, Executive agrees
to (1) remit funds to satisfy such taxes; or (2) specifically authorize the
Company in writing to withhold from amounts otherwise due to the Executive.  To
the maximum extent permitted by applicable law, Executive hereby authorizes such
withholding.
 
4.           Status of Stock.  The Executive agrees that the Restricted Shares
issued under this Agreement will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws.  The Executive also agrees that (i)  the certificates
representing the Restricted Shares may bear such legend or legends as the
Committee deems appropriate in order to reflect the Forfeiture Restrictions and
to assure compliance with applicable securities laws, (ii) the Company may
refuse to register the transfer of the Restricted Shares on the stock transfer
records of the Company if such proposed transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Shares.
 
5.           Service Relationship.  For purposes of this Agreement, the
Executive shall be considered to be in service to the Company as long as the
Executive remains an Employee, an Officer, a Consultant or a Director (as those
terms are defined in the Plan).  Nothing in the adoption of the Plan, nor the
award of the Restricted Shares thereunder pursuant to this Agreement, shall
confer upon the Executive the right to continued service by or with the Company.
 
6.           Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of the Executive, such
notices or communications shall be effectively delivered if hand delivered to
the Executive at his principal place of employment or if sent by overnight
courier, with confirmation, to the Executive at the last address the Executive
has filed with the Company.  In the case of the Company, such notices or
communications shall be effectively delivered if sent by overnight courier, with
confirmation, to the Company at its principal executive offices.
 
7.           Amendment.  This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by the Executive or by
any employee, officer, director, or representative of the Company or by any
written agreement unless signed by the Executive and by an officer of the
Company who is expressly authorized by the Company to execute such document.
 
8.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Executive.
 
9.           Controlling Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the Grant Date.



 
CYBERONICS, INC.
         
By:___________________________________
 
      George E. Parker, III
 
      Vice President, Human Resources
 
      and General Manager, Depression
     
EXECUTIVE
         
______________________________________
 
[Name]


4

--------------------------------------------------------------------------------



EXHIBIT TO FORM OF EXECUTIVE RESTRICTED STOCK AGREEMENT


Name
Number of Shares
   
Daniel J. Moore*
31,250
   
James A. Reinstein
12,500
   
Gregory H. Browne
  7,500




 
 _______________
*The Executive Restricted Stock Agreement between Cyberonics, Inc. and Daniel J.
Moore contains language in Section 3 which authorizes Mr. Moore to elect to have
the minimum withholding tax obligations of Cyberonics satisfied by having
Cyberonics withhold from the Restricted Shares to be issued upon the lapse of
the Forfeiture Restrictions on the Restricted Shares that number of Restricted
Shares having a Fair Market Value that approximates, but is less than, the
minimum amount required to be withheld.

5

--------------------------------------------------------------------------------


